DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating element disposed within the base of the bottle as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). Also, a sidewall as recited in claim 15 is not shown in the drawings.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites for a sidewall that extends along a length of the spray bottle about a circumference thereof but there is no such sidewall described or illustrated. This seems to be a new matter. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 12 and are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 6,072,161) in view of Mann (US 1,062,344) or Kara (US 6,670,583), Sansom (US 9,485,811) or Brown (US 5,960,998), and Balderson (US 3,915,079).
Stein shows the heating device in combination with a container including a housing (16) having an opening to removably receive a plate (14), the plate has a depression with a first contact (36) that is in communication with a power source, the container is provided with a heating element (26) and a second contact (58) wherein the container is adapted for placement within the depression of the plate and allows the first contact (36) to engage with the second contact (58) to activate the heating element to heat the bottle. But, Stein does show that the container is a spray bottle with the heating 
Mann shows it is known to provide a container/cup (10) with a heating element (14) disposed within a base of the container wherein the heating element is provided with an second contact (15,16) provided on the base of the container that is engaged with a first contact (23, 24) of the plate (20) to activate the heating element. Mann also shows the plate having a depression that receives the container therein.
Kara also shows a container/cup (1) with a heating element (3) disposed within a base of the cup with a second contact (4) that engages with a second contact (5) of a plate (2) wherein the plate also shows a depression within which the cup is received therein.    
Sansom and Brown show that it is known in the art that a container can take a form of a spray bottle wherein Sansom further shows the spray bottle that is heated. 
Balderson shows a housing (13) having a plate (28) for providing an electrical connection via an electric contact (16) that is provided with a compartment for storage purposes. Also see Figure 2. 
In view of Man, Kara, Sansom, Brown and Balderson, it would have been obvious to one of ordinary skill in the art to adapt Stein with a spray bottle having a heating element disposed within the base of the bottle which is a known arrangement of the heating element for heating an interior volume of the bottle or a container including spray bottles wherein the housing can be further modified to include a storage container/compartment for storage purposes which is also known in the art. 

With respect to claim 4, Kara further shows the first and second contact are magnetically engaged with each other via magnets. Also see column 3, lines 2-8.
With respect to claim 5, Stein shows the plate (14) having a circular configuration as illustrated in Figure 1. 
With respect to claims 6-8 and 12, Balderson shows the storage container/drawer (24) that can be slidably positioned within the housing wherein the container/drawer can be movable between an extended position and a retracted position from the front end of the housing with the retracted position resting flush with a front end of the housing. Balderson further shows an opening aperture through which an electrical cord can pass there through, and it would have been obvious to one of ordinary skill in the art to adapt the front wall of the container to provide at least one aperture to allow an electrical cord or a finger to pass there through for the user to have an easy access through the front wall of the container as a matter of routine experimentations. 
With respect to claim 14, Stein as well as Kara shows the base having a sidewall that extends along a length of the container, which can be a spray bottle as modified by Brown or Sansom, about a circumference thereof. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Sanders (US 3,488,473) or Morgan (US 3,896,973).  

Sanders shows a container/cup with a base that is provided with a thermally conductive metal (16) that provided between a heating element (13) and an interior volume of the cup. 
Morgan also shows it is known to provide a base of a bottle with a thermally conductive element (42) that comes between an interior volume of the bottle and a heating element (44).
In view of Sanders or Morgan, it would have been obvious to one of ordinary skill in the art to adapt Stein, as modified by Mann or Kara, Sansom or Brown, and Balderson, with the base of a spray bottle that is provided with a thermally conductive element, which can be a coating or any other suitable form known in in the art, to further enhance heat transfer efficiency from the heating element to the interior volume of the bottle.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Son (US 2015/0327707).  
 Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed except for a temperature sensor and a display disposed on the base. 
  Son shows it is known to provide a container with a temperature sensor (60) and a display (70) provided on a base of the container. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Kilbride (US 5,990,456).   
 Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed except for the housing with a plurality of openings in a linear arrangement of the housing . 
	Kilbride shows a warming system having a plurality of openings (14) within which a plurality of containers can be received therein. 
	In view of Kilbride, it would have been obvious to one of ordinary skill in the art to adapt Stein, as modified by Mann or Kara, Sansom or Brown, and Balderson, with the housing having a plurality of openings so that a plurality of spray bottle can be operated as desired by the user. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Morey (US 2,700,097).

Morey shows a control circuit including a temperature sensor (164) that is configured to deactivate the heating element when the interior volume has reached a threshold/predetermined temperature. Also see column 5, lines 43-49; and Figure 14.
	In view of Morey, it would have been obvious to one of ordinary skill in the art to adapt Stein, as modified by Mann or Kara, Sansom or Brown, and Balderson with a control circuit to control the heating element including deactivating the heating element to maintain the interior temperature at the desired heating temperature when the temperature exceed a threshold value that is greater than the desired heating temperature.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Cameron (US 2,560,214) or Trachtenberg et al (US 3,406,899). 
Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed including the opening of the housing with a flange (82) extending inwardly to receive a lower end (84) of the plate but does not show the flange as a lip that extends annularly inwardly from the opening. 
Cameron shows an opening having a lip (90) that extends annularly and inwardly from the opening to be engaged with a lug/flange (82). 

In view of Cameron, it would have been obvious to one of ordinary skill in the art to adapt the opening of Stein with an annularly extending lip including threads that can be engaged to receive a lower end of the plate, having a corresponding lug/flange or threads as taught by Cameron or Trachtenberg, respectively, so that the plate and the housing can be securely attached thereto. 
With respect to claim 15, Trachtenberg shows the base of the container having sidewall, in the form of threads, extending along a length of the container/bottle about a circumference thereof.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SANG Y PAIK/Primary Examiner, Art Unit 3761